Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Cunningham, Ph.D on 05/23/2022.

	Claim 4 is rejoined with the elected invention and has been examined with regard to patentability for this Office Action.

The application has been amended as follows: 
In the claims

The phrase in line 2 of claim 1 is amended as follows to remove quotation marks:  traumatic brain injury ([["]]mTBI[["]]), or other traumatic brain injury ([["]]TBI[["]]) in a human subject

The phrase in line 5 of claim 1is amended as follows to remove quotation marks: ([["]]miRNAs[["]]) in a saliva sample

The phrase is line 12 of claim 1 is amended as follows:  having [[, or as being at higher risk for having,]] a concussion,

	Lines 14-15 of claim 1 are amended as follows:  wherein the one or more miRNA and the abnormal level of said one or more miRNA is at least one of:  miR-29c-3p which is upregulated in the human subject as compared to the normal level; miR-26b-5p which is downregulated in the human subject as compared to the normal level; miR-182-5p which is downregulated in the human subject as compared to the normal level; miR-320c which is downregulated in the human subject as compared to the normal level; or miR-221-3p which is downregulated in the human subject as compared to the normal level; and

	Claim 2 is amended to read as follows:  The method of claim 1, wherein said miRNA expression levels are normalized to an expression level, or average expression level, of one or more housekeeping genes whose RNA expression level is substantially invariant; and/or adjusted to compensate for differences in age, sex or genetic background.

	The phrase in line 2 of claim 3 is amended as follows to remove quotation marks:  by RNA sequencing ([["]]RNA-seq[["]]), qPCR,

	Claim 4 is amended to recite:  The method of claim 1, wherein the saliva sample is taken from a human subject suspected of having a mTBI and the methods comprises determining abundance or concentration levels of miR-29c-3p, miR-26b-5p, miR-182-5p, miR-320c, and miR-221-3p.

Claim 4 is amended to recite:  The method of claim 1, wherein the saliva sample is taken from a human subject suspected of having a concussion and the method comprises determining abundance or concentration levels of miR-29c-3p, miR-26b-5p, miR-182-5p, miR-320c, and miR-221-3p.

	Claim 7 is cancelled.

	Claim 8 is amended to recite:  The method of claim 1, wherein the saliva sample is taken from the human subject at a different time of day than the time of day at which the normal level(s) of miRNAs were determined, further comprising adjusting or normalizing the value of the miRNA level(s) determined in the saliva sample using a regression model or other statistical analysis to compensate for age, sex, or genetic background.

	Claim 11 is cancelled.

	Claim 15 is cancelled.

	Claim 17 is cancelled.

	Claim 19 is cancelled.

New claims 25-29 are added as follows-
	25 (New).  The method of claim 1 wherein the method comprises determining abundance or concentration levels of miR-29c-3p.

26 (New).  The method of claim 1 wherein the method comprises determining abundance or concentration levels of miR-26b-5p. 

27 (New).  The method of claim 1 wherein the method comprises determining abundance or concentration levels of miR-182-5p. 

28 (New).  The method of claim 1 wherein the method comprises determining abundance or concentration levels of miR-320c.

29 (New).  The method of claim 1 wherein the method comprises determining abundance or concentration levels of miR-221-3p.

The instant claims, which encompass the analysis of at least one of miR-29c-3p, miR-26b-5p, miR-182-5p, miR-320c, or miR-221-3p, are allowable. The restriction requirement (see the papers of 10/15/2021), has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/15/2021 is withdrawn as it was applied to any combinations or subcombinations of miR-303-5p, miR-29c-3p, miR-26b-5p, miR-30e-5p, miR-182-5p, miR-320c, or miR-221-3p.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The methods of the allowed claims include a step of treating the subject of the method by administering a medication, surgery, or cognitive therapy or psychotherapy that reduces the severity of the concussion, mTBI, or other TBI, thus providing an integration of the selection of the subject having a concussion, mild traumatic brain injury, or other traumatic brain injury into a practical application of that selection.  The closest prior art of Huentelman et al (as cited in the previous Office Action) does not provide for the particular detections of the required miRNA of the instant claims in a saliva sample as associated with a brain injury.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634